DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 8, 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oosake (Pub. No.: US 2020/0193236A1).
With respect to claim 1:
Oosake discloses a method for recognizing medical image, the method comprising: obtaining, by a device comprising a memory (parag. 0079 discloses memory and fig. 2, item 47) storing instructions and a processor in communication with the memory (parag. 0079 discloses processor), a medical image (abstract discloses acquiring a medical image); determining, by the device, the medical image through a first recognition model to generate a lesion recognition result used for indicating whether the medical image comprises a lesion (fig. 2, item 41 discloses first recognition model to generate first lesion, parag. 0022-0024); and in response to the lesion recognition result indicating that the medical image comprises a lesion, recognizing, by the device, the medical image through a second recognition model (fig.2, item 42 is a second recognition model that generate lesion, parag. 0022-0024) to generate a lesion degree recognition result of the medical image used for indicating a degree of the lesion (parag. 0025-0026).
With respect to claim 8:
Oosake discloses an apparatus for recognizing a medical image, the apparatus comprising: a memory (parag. 0079 discloses memory and fig. 2, item 47) storing instructions; and a processor in communication with the memory (parag. 0079 discloses processor), wherein, when the processor executes the instructions, the processor is configured to cause the apparatus to: 36Attorney Docket No. 14935-667 obtain a medical image (abstract discloses acquiring a medical image); determine the medical image through a first recognition model to generate a lesion recognition result used for indicating whether the medical image comprises a lesion (fig. 2, item 41 discloses first recognition model to generate first lesion, parag. 0022-0024); and in response to the lesion recognition result indicating that the medical image comprises a lesion, recognize the medical image through a second recognition model (fig.2, item 42 is a second recognition model that generate lesion, parag. 0022-0024) to generate a lesion degree recognition result of the medical image used for indicating a degree of the lesion (parag. 0025-0026).
With respect to claim 15:
Oosake discloses a non-transitory computer readable storage medium storing computer readable instructions, wherein, the computer readable instructions, when executed by a processor (parag. 0079 discloses processor), are configured to cause the processor to perform: obtaining a medical image (abstract discloses acquiring a medical image); determining the medical image through a first recognition model to generate a lesion recognition result used for fig. 2, item 41 discloses first recognition model to generate first lesion, parag. 0022-0024); and in response to the lesion recognition result indicating that the medical image comprises a lesion, recognizing the medical image through a second recognition model (fig.2, item 42 is a second recognition model that generate lesion, parag. 0022-0024) to generate a lesion 39Attorney Docket No. 14935-667 degree recognition result of the medical image used for indicating a degree of the lesion (parag. 0025-0026).

Allowable Subject Matter
Claims 2-7, 9-14, 16-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIBOLA A AKINYEMI whose telephone number is (571)270-1846. The examiner can normally be reached Monday-Friday 8:00am-5:00pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AJIBOLA A AKINYEMI/Primary Examiner, Art Unit 2649